Citation Nr: 0713227	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
cervical spine disability.

2.  Entitlement to an initial compensable evaluation for a 
lumbar spine disability.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from May 1974 to June 1994.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant has appealed the initial noncompensable ratings 
that were assigned to the cervical spine and lumbar spine 
disabilities when service connection was granted.  The 
appellant is thus asking for a higher rating for each spinal 
disability effective from the date service connection was 
granted.  Consequently, the evidence to be considered for the 
cervical and lumbar spine disabilities includes that for the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The regulations used to evaluate diseases and injuries of the 
spine have changed since the appellant's VA Form 21-526 was 
filed in March 2003.  These changes became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  Because 
these changes took effect during the pendency of the 
appellant's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the U.S. Supreme Court and the 
Federal Circuit).

As such, the appellant should be specifically advised by the 
RO of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine and the RO should 
specifically evaluate his claims under 38 C.F.R. § 4.71a as 
it existed at the time he filed his claim, and as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285-5295) (2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).

Review of the service medical records indicates that the 
appellant had been diagnosed with degenerative disc disease 
of the lumbar spine in December 1989, and spurring was 
observed in the cervical spine at a level where there is now 
disc compression.  The appellant's back and neck disabilities 
have not been evaluated using any Diagnostic Code for 
intervertebral disc syndrome.  In the Board's opinion, the 
appellant could be prejudiced as a result of the Board 
deciding the claim under such criteria before the RO has done 
so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The medical records currently in evidence relating to the 
extent and severity of the appellant's service-connected 
cervical and lumbar spine disabilities are dated from 2003 to 
January 2004 - well over three years ago.  Because additional 
evidence in support of the claims may be not of record, the 
findings of the last VA examinations are insufficient upon 
which to determine the assignment of the appropriate ratings, 
this case must be remanded for additional development.  More 
importantly, the VA medical examination that was conducted in 
June 2003 did not include any measures of the appellant's 
range of cervical spine motion or lumbar spine motion.  

Furthermore, it does not appear that there was any 
consideration by the RO of the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45 and 4.59 that contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
On remand, these factors must be taken into consideration in 
evaluating the initial ratings for the spinal disabilities.

Turning to the appellant's claim for a psychiatric 
disability, review of his service medical records reveals 
that the appellant had been treated for depression in 1987, 
and that he had been diagnosed with possible depression in 
April 1991.  In April 1991, it was also noted that the 
appellant's symptoms were probably secondary to stress and 
"chronic pain syndrome."  It appears that the appellant was 
referred for counseling.  However, no in-service psychiatric 
treatment records have been included in the claims file.  The 
appellant's service psychiatric records are government 
records that need to be obtained.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant has indicated that his claimed depression is 
etiologically related to his various service-connected 
disabilities.  However, the RO has only advised and analyzed 
the appellant's claim on the basis of direct service 
connection, without consideration of a theory of secondary 
service connection.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  There 
is no indication that the RO considered any application of 
the Allen decision to the question of whether one or more of 
the appellant's service-connected disabilities causes or 
aggravates the appellant's psychiatric condition.  Further, 
the Court has held that issues which are inferred, 
intertwined, or expressly raised from documents in the file 
should be developed for timely appellate review.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding each one 
of his claims he has in his possession.

2.  The AMC/RO should take appropriate 
steps to secure any additional service 
psychiatric/medical records or 
alternative records for the appellant 
through official channels or from any 
other appropriate source, including the 
appellant.  In particular, a search for 
the reports of any psychiatric 
evaluations or counseling sessions that 
occurred between 1986 and 1993 must be 
undertaken.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any cervical or lumbar spine 
problems since 2003, as well as those who 
have treated him for any psychiatric 
problems since his separation from 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for orthopedic 
and neurologic examinations to determine 
the severity of his service-connected 
cervical and lumbar spine disabilities.  
The claims file, a copy of this remand, 
and any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiners for 
review.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected cervical and lumbar 
spine disabilities.  

The examiners should note the range of 
motion (in degrees) of the both the 
cervical spine and the lumbar spine 
through all planes.  The examiners must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiners are asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the neck or back is used 
repeatedly.  All functional losses caused 
by service-connected cervical spine 
disability or lumbar spine disability due 
to pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.

The orthopedic examiner should state 
whether there is ankylosis of the 
cervical or lumbar spine.  The examiner 
should indicate whether the veteran's 
age, body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, affect his normal 
range of motion of the cervical spine 
and/or the thoracolumbar spine.

The neurological examiner should identify 
any symptoms due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome in both the 
cervical and lumbar spine.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

5.  The RO should schedule the veteran 
for a psychiatric evaluation to determine 
the nature, onset date and etiology of 
any psychiatric pathology.  The claims 
file must be made available to the 
examiner for review in connection with 
the examinations.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the psychiatric examination.

The psychiatric examiner should consider 
the information in the claims file and 
the data obtained from the examination 
(or claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether the onset 
of any current psychiatric disorder is 
attributable to the veteran's period of 
military service or to any service-
connected disability.

Specifically, the psychiatric examiner 
must address the questions of:

a. Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b. Whether the veteran's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service between May 1974 and June 
1994 (particularly those documented 
around 1987 and April 1991)?

c. Whether the veteran's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of service 
separation?

d. Whether the veteran's current 
psychiatric pathology is related to 
chronic pain syndrome or to any of 
his service-connected disabilities 
(left shoulder, tinnitus, right and 
left knee and/or cervical and lumbar 
spine)?

6.  Upon receipt of the VA psychiatric, 
orthopedic and neurological examination 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issues on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. §§ 3.321, 4.40, 4045, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




